Exhibit 10.23
(GARDNER DENVER LOGO) [c62141c6214102.gif]
July 29, 2009
Mr. Brent A. Walters
2201 West Pinnacle Drive
Dunlap, Illinois 61525
Dear Brent:
This will serve to confirm our recent discussion regarding our offer to you to
join Gardner Denver, Inc. as Vice President, General Counsel and Chief
Compliance Officer reporting directly to me. This offer is contingent on
successful completion of a background check and acceptable results from a
pre-employment drug screen. Specifically please note the following:

  1.   Salary. Your annual base salary will be $275,000.     2.   Executive
Annual Bonus Incentive Program. You will be eligible to participate in the
Gardner Denver, Inc. Executive Annual Bonus Incentive Program, subject to the
terms and conditions of the program. Your target annual incentive is 45% of your
base salary. Your annual incentive payout may range from 0% to 200% (max of 90%)
of your annual incentive target. Your award for the 2009 plan year will be
prorated based on your start date.         The specific performance objectives
and measures for your annual incentive will be defined and reviewed each year
and your annual incentive awards will be calculated, approved and paid after
financial results have been finalized and the awards have been approved by the
Board of Directors.     3.   Long Term Cash Bonus Plan. In addition, the
Compensation Committee instituted a long- term cash bonus plan in 2001, which is
based on a rolling three (3) year earnings before tax (EBT) performance of the
Company’s industrial businesses. Your target long-term bonus opportunity will be
80% of base salary (with a maximum payout of 160% of base salary).

Note that the specifics of both of the Gardner Denver bonus plans (Executive
Annual Bonus Incentive Program and the Long Term Cash Bonus Plan) are determined
by the Management Development and Compensation Committee of the Board of
Directors (the “Compensation Committee”) on an annual basis. The criteria for
achieving the annual bonus will be determined by the Compensation Committee at
its annual first quarter meeting (normally in February) and bonuses will be
awarded following that meeting within a two to three week period depending on
the payroll processing cycle.

  4.   Equity Incentive Plan. Annually, you will be eligible to receive a
restricted stock (or restricted stock unit) and stock option grant pursuant to
the Company’s Long-Term Incentive Plan. Historically, these grants are
determined by the Compensation Committee at it’s annual first quarter meeting
(normally in February) and the Company’s stock options are granted with a strike
price equal to the market close on the date of the Compensation Committee’s
approval of the grant. Stock option grants vest over a three (3) year period in
three (3) equal increments and are exercisable for seven (7) years. The
Company’s restricted stock units vest at the end of three (3) years.

Gardner Denver, Inc.      1800 Gardner Expressway      Quincy, IL 62305      217
222 5400      fax 217 223 5897

 



--------------------------------------------------------------------------------



 



(GARDNER DENVER LOGO) [c62141c6214102.gif]

  5.   Restricted Stock Units Grant. In order to bridge your transition from
your current employer to Gardner Denver, you will also receive a special
one-time award of 3,000 restricted stock units that will be granted at the
market close price on October 1, 2009.     6.   Stock Options Grant. Also in
order to bridge your transition from your current employer to Gardner Denver,
you will also receive a special one-time award of 3,500 stock options which will
be granted with a strike price at the market close price on October 1, 2009.    
    Note, these special one-time grants of restricted stock units and stock
options will have the same vesting and forfeiture requirements as our annual
grants.     7.   Sign on Bonus. You will be eligible to receive a one-time sign
on bonus in the amount of $50,000 less applicable taxes and withholding. This
payment will be made to you with your regularly scheduled paycheck as soon as
practicable after your start date. Should you voluntarily terminate your
employment or be involuntarily terminated for cause, (violation of code of
conduct), from the Company within eighteen (18) months of your date of hire, you
will be required to repay this payment in full.     8.   Executive Agreements.  
      As part of this offer you will receive a severance plan agreement with the
following provisions;

  a.   lump sum severance payment equal to 12 months base salary and executive
annual bonus at full target     b.   12 months of paid COBRA for Health and
Welfare benefits at the coverage level prior to your termination     c.  
outplacement services for up to 12 months     d.   with the following general
terms and conditions (agreement will have full T&C’s);

  i.   the agreement stipulates that you will receive the severance benefits
only if you are involuntarily terminated for other than for cause     ii.  
subject to other standard terms and conditions for the Company’s severance
packages including but not limited to waiver and release and non-disclosure
agreements, and     iii.   the severance agreement will expire after your first
year of employment (day of your anniversary of date of hire).

Additionally, as an executive of the Company, you will receive a Change in
Control Agreement. This Agreement addresses adverse changes that may occur with
respect to your terms and conditions of employment, including position,
location, compensation and benefits, following a change of control. If, during
the 24-month period following a change in control, the Company terminates your
employment other than for cause, or you terminate for a good reason (i.e.,
relating to material changes in position, location, compensation and/or
benefits), you are generally entitled to receive:

  •   Cash payment of severance of two (2) times the sum of your base salary and
bonus amount

Gardner Denver, Inc.      1800 Gardner Expressway      Quincy, IL 62305      217
222 5400      fax 217 223 5897

 



--------------------------------------------------------------------------------



 



(GARDNER DENVER LOGO) [c62141c6214102.gif]

  •   To the extent not included in the executives accrued compensation, the
Company will pay a pro-rata bonus amount for the year of termination, based on
the executives bonus amount and     •   The Company will pay for the
continuation of medical, dental and life insurance benefits for two (2) years.

      The Executive Change in Control Agreement will be provided to you for
complete review.         You will also receive an Indemnification Agreement to
protect you from potential claims made against you in your capacity as an
executive of the Company.     9.   Retirement Plans. As an executive of Gardner
Denver, you will be eligible to participate in the Company’s Retirement Savings
Plan and Supplemental Excess Defined Contribution Plan.         The Company’s
Retirement Savings Plan is a tax-qualified 401(k) retirement savings plan. You
will be eligible to contribute from 1% to 100% of compensation tax deferred to
this plan up to the IRS limit (2009 = $16,500 pre-tax limit plus $5,500 pre-tax
catch-up if age 50 or older). The Company matches the first 3% of employee
contributions $1 for each $1 and the second 3% of employee contributions $.50
for each $1. The Company match is contributed in the form of our common stock,
but you will have the right to diversify out of Company common stock into other
fund alternatives, subject to applicable securities law requirements. You will
also receive a non-elective Company contribution equal to 4% of compensation up
to the Social Security wage limit (2009 = $106,800) base plus 8% of compensation
that exceeds the Social Security wage base up to the IRS limit (2009 =
$245,000). All employee and company matching contributions are fully vested
immediately and the non-elective company contribution becomes fully vested after
three (3) years of employment.         In addition to the Retirement Savings
Plan, you will be eligible to participate in the Supplemental Excess Defined
Contribution Plan. The Supplemental Plan provides you the opportunity to
continue to be credited with contributions on a pre-tax basis beyond the IRS
limits that apply to the Gardner Denver Retirement Savings Plan. The Company
matching contributions in this Plan are made at the same rate as in the
Retirement Savings plan described above. You will also receive a non-elective
Company contribution equal to 12% of compensation that exceeds the IRS limit
(2009 = $245,000). All employee and Company matching contributions are fully
vested immediately and the non-elective company contribution becomes fully
vested after three (3) years of employment.     10.   Long-Term Care Insurance
Program. The Compensation Committee adopted a Long-Term Care Insurance program
for Executives in 2004. The Company will pay for your premium payments under
this Program for ten (10) years. It provides lifetime benefit protection of $300
per day and increases each year after 2005 at the lesser of the CPI or 5%.    
11.   Additional Executive Benefits. As an executive of Gardner Denver, you will
also be eligible for the following benefits: (a) annual tax planning and tax
return preparation services by an external financial planning services company,
(currently Rubin Brown); (b) estate planning

Gardner Denver, Inc.      1800 Gardner Expressway      Quincy, IL 62305      217
222 5400      fax 217 223 5897

 



--------------------------------------------------------------------------------



 



(GARDNER DENVER LOGO) [c62141c6214102.gif]

      services (every five (5) years); (c) executive retirement planning in
connection with your retirement from Gardner Denver; (d) annual executive
physical examinations; (e) executive long-term disability insurance; and
(f) participation in the charitable donations matching gifts program that
matches your charitable donations up to $2,500 annually.     12.   Health and
Medical Insurance Coverage. You will also be eligible for other benefits
coverage including medical, dental, and life insurance and disability. A brief
summary of these benefit programs will be provided to you. Gardner Denver
Benefits plan coverage year begins on April 1st and ends on March 31st.     13.
  Relocation. You will be eligible for our full relocation program. A copy of
the complete program and a summary of the principal elements of this program are
attached for your reference. (Grade 21+ Policy). Of course, we will work with
you, as necessary, to ensure that you have a seamless relocation to the Quincy
area. Gardner Denver has a contract with Cartus covering your relocation. A
Cartus representative will contact you to provide detailed information about
your relocation. Please do not list your home or contact anyone about the
movement of household goods until you have discussed your relocation with
Cartus. Your benefits under the relocation program will be contingent upon your
signing the attached Continuation of Employment Agreement, which will provide
that if you voluntarily terminate your employment with the Company within twenty
four (24) months from the date of hire, you will be required to repay the
expense of your relocation on a pro rata basis.     14.   Vacation. You will be
eligible for four (4) weeks of vacation per year.     15.   Start Date: Your
start date will be August 17,th 2009.

Brent, I am very excited by the prospect of your acceptance of this offer to
become a part of the Gardner Denver team. Clearly, you can make a positive
contribution to our goal of growing the Company into a larger and more
profitable organization. Please acknowledge your acceptance of this offer by
signing and dating this letter on the space provided below and faxing it back to
Armando L. Castorena, Vice President Human Resources at (217) 223-5897 or email
a pdf of the signed offer letter to armando.castorena@gardnerdenver.com
If you have any questions regarding any of the matters described in this letter,
please do not hesitate to contact me [...].

          Sincerely,
      /s/ Barry L. Pennypacker       Barry L. Pennypacker       President &
Chief Executive Officer       

 
I have read and accept this offer of employment and agree to the terms and
conditions.

          ACCEPTED AND AGREED:
      /s/ Brent A. Walters       Brent A. Walters           

Date: July 30, 2009
Gardner Denver, Inc.      1800 Gardner Expressway      Quincy, IL 62305      217
222 5400      fax 217 223 5897

 